                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 WALTER RAVEN,                                 :     Civil No. 1:18-cv-0623
                                               :
                      Petitioner,              :
                                               :
               v.                              :
                                               :
 WARDEN, SCI ROCKVIEW, et al.,                 :
                                               :
                      Respondents.             :    Judge Sylvia H. Rambo

                                 MEMORANDUM

        Before the court is a Report and Recommendation (Doc. 21) filed by

 Magistrate Judge Carlson in which he recommends that Walter Raven’s petition for

 a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be denied. Raven subsequently

 filed objections to the Report and Recommendation.1 For the reasons that follow, the

 Report and Recommendation will be adopted and the petition will be denied.

I.   Discussion

        Raven is serving a 6 ½ to 25-year sentence of imprisonment following a plea

 of guilty to multiple charges arising out of a hit and run accident in which two people

 were killed, and charges pending at the time of the accident that arose out of a

 controlled drug buy. He entered into plea agreements in both cases and pled guilty

 to charges of an accident involving death or personal injury, an accident involving



 1
   Raven filed an amendment to the petition (Doc. 14). The Magistrate Judge found that the
 amendment was simply a motion to appoint counsel. The court agrees with the Magistrate Judge’s
 interpretation of this filing.
                                               1
death or personal injury while not properly license, and other charges related to the

hit and run accident, as well as one count of delivery of a controlled substance.

      In his petition, Raven argues that several of his counts should have been

merged for sentencing purposes in violation of the constitutional protection against

Double Jeopardy, that his counsel was ineffective, and that the trial court was biased.

The Magistrate Judge thoroughly outlined the pertinent legal standards in his Report

and Recommendation and found that: (1) Raven’s claim regarding the bias of the

trial judge and his request for change of venue were unexhausted and waived; (2)

Raven’s consecutive sentences did not amount to two punishments for the same

crime; and (3) Raven’s counsel informed him of the pertinent information from

which Raven could decide whether to plead guilty and did knowingly and

intelligently plead guilty. For these reasons, the Magistrate Judge recommended that

the court deny Raven’s petition for a writ of habeas corpus and decline to issue a

certificate of appealability.

      Raven raised multiple objections to the Report and Recommendation

including factual inaccuracies regarding the accident, claims that his attorney stated

“the judge is wrong,” the state court’s adjudication was an unreasonable application

of Strickland, his attorney failed to appeal the trial court’s bias, he was unaware that

he would receive an aggregate sentence, and certain language used by the Magistrate

Judge was objectionable. (Doc. 23.) These issues have already been thoroughly


                                           2
  addressed by the Magistrate Judge or have no bearing on the findings of the Report

  and Recommendation.

II.   Conclusion

        Accordingly, the court will adopt the Report and Recommendation and deny

  Raven’s petition. An appropriate order will issue.



                                                  s/Sylvia Rambo
                                                  SYLVIA H. RAMBO
                                                  United States District Judge

  Dated: July 9, 2019




                                           3
